Citation Nr: 0530503	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for tinea cruris with 
history of tinea versicolor, currently rated as 30 percent 
disabling, effective August 30, 2002 and 10 percent disabling 
prior thereto.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office.  The Board notes that this case has twice 
been remanded by the United States Court of Appeals for 
Veterans Claims (the Court) and has been remanded by the 
Board on occasions as well, including most recently in 
September 2003.  Despite this long history, the Board finds 
that additional evidence is required and the case should 
again be remanded to the RO.


REMAND

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See 
VAOPGCPREC 7-03 (2003).

The veteran was last provided a VA examination for his skin 
disability in April 1999.  The Board finds that in light of 
the changes to the regulations and the more than six years 
that have passed since the last examination, a new 
examination is required to determine the current level of the 
veteran's skin disability relative to the criteria in the 
applicable diagnostic code.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of his skin disability.  The 
examiner should determine what percent of 
the veteran's body or exposed area of the 
veteran's body is effected, and to 
determine whether the veteran is  
receiving constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12 months.  

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal (including 
regulations relating to service connected 
skin disabilities).  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


